Name: Commission Delegated Regulation (EU) 2017/1353 of 19 May 2017 amending Regulation (EC) No 607/2009 as regards the wine grape varieties and their synonyms that may appear on wine labels
 Type: Delegated Regulation
 Subject Matter: marketing;  cultivation of agricultural land;  beverages and sugar;  European construction;  Europe;  consumption
 Date Published: nan

 21.7.2017 EN Official Journal of the European Union L 190/5 COMMISSION DELEGATED REGULATION (EU) 2017/1353 of 19 May 2017 amending Regulation (EC) No 607/2009 as regards the wine grape varieties and their synonyms that may appear on wine labels THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 100(3) thereof, Whereas: (1) Croatia acceded to the European Union on 1 July 2013. (2) With a view to its accession to the European Union on 1 July 2013, Croatia requested that its national list of recognised wine grape varieties be added to the list of wine grape varieties that include a geographical indication and may appear on wine labels, a list which was contained in Annex II to Commission Regulation (EC) No 753/2002 (2) and is currently found in Annex XV to Commission Regulation (EC) No 607/2009 (3). In accordance with Regulation (EC) No 1234/2007 of the European Parliament and of the Council (4), the Commission informed Croatia that the national list of varieties need not be approved at EU level and that each Member State might decide on its own list. Likewise, the Commission informed Croatia that, in accordance with the practice followed in previous accessions and, in particular, with regard to Commission Regulation (EC) No 1429/2004 (5) amending Annex II to Regulation (EC) No 753/2002, the names of Croatian wine grape varieties would be added to Annex XV to Regulation (EC) No 607/2009 after Croatia's accession. On the basis of this information, Croatia withdrew this request from its negotiating position. (3) Annex XV to Regulation (EC) No 607/2009 was amended by Commission Regulation (EU) No 753/2013 (6) in order to include, in particular, the names of wine grape varieties used traditionally for the marketing of wines produced in the territory of Croatia that contain or consist of a designation of origin or geographical indication protected in the Union, so that they may continue to appear on the labels of Croatian wines covered by a protected designation of origin or protected geographical indication. In light of the sensitivity of the matter for Slovenia, the name of the Teran wine grape variety, which is a homonym of the Slovenian Protected Designation of Origin Teran (PDO-SI-A1581), has not been included in the Regulation pending the negotiation of a position between Croatia and Slovenia. (4) Croatia has limited its request to use the name of the Teran wine grape variety to wines covered by the Protected Designation of Origin Hrvatska Istra (PDO-HR-A1652). Despite the geographical limitation of the requested authorisation and the Commission's sustained efforts, it has not been possible to reach a compromise solution between Croatia and Slovenia. (5) In the absence of a negotiated solution, despite the Commission's efforts to reconcile the positions of Croatia and Slovenia, and following a verification of the information available to the Commission on existing labelling practices concerning the Teran wine grape variety, the name of that variety should be entered in Part A of Annex XV to Regulation (EC) No 607/2009 in connection with the Protected Designation of Origin Hrvatska Istra. (6) However, due to Slovenia's concerns over the alleged risk of consumers being misled and in order to find a solution that might satisfy all the producers concerned and obtain the backing of the Member States in question, the Commission considers it appropriate to specify the conditions under which the name of the Teran variety may appear in the labelling of products covered by the designation of origin in question, taking account of the conditions that Croatia itself plans to impose on its producers. (7) Regulation (EC) No 607/2009 should therefore be amended accordingly. (8) Croatia's entry in Part A of Annex XV to Regulation (EC) No 607/2009 as regards the use of the name of the Teran wine grape variety should take effect on the date of Croatia's accession to the Union on 1 July 2013, since Croatia's request was made before that date, the traditional use of the wine grape variety name Teran when marketing wines products produced on the territory of Croatia was a practice existing at the time of accession, and since the adoption of this Regulation was postponed solely pending a negotiated solution. For the same reasons, a transitional provision should be issued for wines produced before the entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 In Part A of Annex XV to Regulation (EC) No 607/2009, the following row 55 is added: 55 Teran (SI) Teran Croatia (3) Article 2 Wines with the protected designation of origin Hrvatska Istra (PDO-HR-A1652), produced before the date of entry into force of this Regulation pursuant to the applicable legislation, may be marketed until stocks are exhausted, even if they do not comply with the labelling conditions provided for in row 55 of Part A of Annex XV to Regulation (EC) No 607/2009, as added by Article 1 of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (OJ L 118, 4.5.2002, p. 1). (3) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60). (4) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (5) Commission Regulation (EC) No 1429/2004 of 9 August 2004 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (OJ L 263, 10.8.2004, p. 11). (6) Commission Implementing Regulation (EU) No 753/2013 of 2 August 2013 amending Regulation (EC) No 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 210, 6.8.2013, p. 21). (3) Solely for the Hrvatska Istra  PDO (PDO-HR-A1652), on condition that Hrvatska Istra  and Teran  appear in the same visual field and that the font size of the name Teran  is smaller than that of the words Hrvatska Istra .